Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of claims 1 and 10-16 directed to the embodiment of figures 2J-2L and 10(S-fold, Wavy fold and Tight-S fold in the reply filed on 12/1/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 – “the subcutaneous space” lines 1-2, “the pubic bone” lines 7-8, “the glans” line 9, “the penile shaft” line 10 and “the subcutaneous space” line 10 lack antecedent basis.
	Claim 10 – “the side” line 4 and “the penile shaft” line 5 lack antecedent basis.

	Claim 11 – “the entire length line 2 lacks antecedent basis.

	The term "a high durometer" in claim 1 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill would not know the meets and bounds of the claim because “a high durometer” has not been defined in the specification in such a way as to inform one of ordinary skill in the art the meets and bounds of the term.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elist(5,669,870) in view of Elist(6,537,204)  and Yachia et al (4,602,625, hereinafter Yachia).

Claim 1 – Elist teaches a penile sleeve device -10- configured for implantation in the subcutaneous space of a patient's penis for enhancing or correcting penis shape and size, treating low to moderate level erectile dysfunction, or correcting penis curvature or malformation, said penile sleeve device -10- including: an elongated tubular section see figure 1, having a flexible material for maintaining the penis outstretched in a flaccid or erect state, flexible impregnated fabric set forth in column 5 lines30-35, having a tapered distal end, from the outside -90- to the end at -60- as shown in figure 2, configured for positioning adjacent the glans of the penis, said elongated tubular section being configured to be positioned around the penile shaft in the subcutaneous space of the patient's penis, wherein said elongated tubular section comprises a longitudinal pocket, holding sponge material -70-, formed between an outer layer -20- and an inner layer -40- of said elongated tubular section, said inner layer and said outer layer being undulated with folds, see figure 2A, and wherein said penile sleeve device further comprises an elongated open-tubular section comprising a high durometer silicone rubber material, the same silicone material used for element -100- for providing hardness and structural support features to said penile sleeve device, element -130-.
	However, Elist 870, does not set forth a specific material for the elastic material

	The combination of Elist 870 and Elist 204 teaches a device as claimed but does not teach a proximal flange for positioning near the pubic bone.
	Yachia teaches a penile erectile system having a tubular portion and a proximal flange to house a fluid reservoir and suturing strip -12a- to provide the advantage of connecting the implant to the body.
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the tubular member of the combination with a proximal flange to gain the advantage of housing the fluid reservoir and anchoring the device with sutures as set forth in Yachia, column 3 lines 13-17.
	Such a combination would produce a predictable result of a tubular member with a proximal flange containing the reservoir and have a high expectation of success because housing flanges are old and well known in the medical arts as shown by Yachia.

.

Allowable Subject Matter
Claims 10 and 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 10, 15 and 16 the prior art does not teach or fairy suggest V-cuts as claimed.  Regarding claim 12, the prior art does not teach or fairly suggest suture slits formed in said inner layer of said elongated tubular section. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent document, 9,877,835 teaches a penile insert and 2011/0004198 teaches a silicone tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791